DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the edges face" in the 3rd line from last line.  There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear from the claim language how the edges face and are connected to respective ones of the plurality of conductive pads.
Allowable Subject Matter
Claims 1-8, 17-23 and 27-37 are allowed.
Claims 24-26 and 38-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art discloses or suggests inter alia : A substrate, comprising: an insulative layer comprising a surface; a pair of signal vias; a pair of signal contact pads disposed on the surface, wherein contact pads of the pair are spaced from one another along a first line; and conductive traces disposed on the surface and electrically coupling respective contact pads of the pair of contact pads and signal vias of the pair of signal vias, wherein signal vias of the pair of signal vias are spaced from one another along a second line disposed at an angle of at least 45 degrees with respect to the first line. The closest prior art is to Rothermel et al. (US 6,384,341) which disclose a similar multi-layer circuit board (200) with vias (204) for receiving metal pins (211) of an electrical connector (figure 1). However, Rothermel et al. lacks to disclose or suggest at least the limitation of a pair of signal contact pads disposed on the surface, wherein contact pads of the pair are spaced from one another along a first line; and conductive traces disposed on the surface and electrically coupling respective contact pads of the pair of contact pads and signal vias of the pair of signal vias.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							       /KHIEM M NGUYEN/                                                                                                     Primary Examiner, Art Unit 2831